Mr. Justice Waterman delivered the opinion of the Court. This was an action of replevin, the contest being as to the right to the possession of a stock of groceries, etc. Only a question of fact was presented. The dispute was as to whether George W. Bennett had delivered possession of the goods to Messrs. Saddler & Orr, to whom he had made a sale; the contest was not, as appellant argues, whether he retained a lien upon goods with the possession of which he had parted. As to whether appellee had given possession of the goods the evidence was contradictory, and the verdict of the jury justifiable. The judgment of the Circuit Court is therefore affirmed.